F I L E D
                                                                        United States Court of Appeals
                                                                                Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                                 JUL 7 2003
                                     TENTH CIRCUIT
                                                                            PATRICK FISHER
                                                                                     Clerk

 DAVID MARK CONKLIN,

           Plaintiff-Appellant,
 v.                                                           No. 03-7013
 DON WALTERS, in his official capacity                  (D.C. No. 01-CV-550-P)
 as Sheriff of Carter County Jail, and in his              (E.D. Oklahoma)
 individual capacity; JOE McREYNOLDS,
 in his official capacity as County
 Commissioner of Carter County, and in
 his individual capacity; CARTER
 COUNTY BOARD OF
 COMMISSIONERS, aka Board of County
 Commissioners of Carter County,

           Defendants-Appellees.


                                  ORDER AND JUDGMENT*


Before KELLY, BRISCOE and LUCERO, Circuit Judges.


       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered



       *
        This order is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. The court generally disfavors the citation of orders
and judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
submitted without oral argument.

          Plaintiff David Conklin, a state prisoner appearing pro se, appeals the dismissal of

his 42 U.S.C. § 1983 complaint. Exercising jurisdiction pursuant to 28 U.S.C. § 1291, we

affirm.

          Conklin filed his § 1983 complaint seeking damages for purported constitutional

violations during his incarceration at the Carter County Jail in Ardmore, Oklahoma, from

December 18, 2000, to May 16, 2001, as a result of his arrest for second degree burglary.

In the context of the criminal case pending against him, Conklin alleged he was denied

access to a law library and various legal materials, and was forced to accept appointed

counsel instead of exercising his right to self-representation. The district court found that

the allegations in his present complaint were “vague and conclusory” and did “not rise to

the level of a constitutional violation.” ROA Vol. II, Doc. 55 at 4. The court dismissed

the action as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B), finding the complaint was

without merit and lacked an arguable basis either in law or fact.

          On appeal, Conklin identifies seven grounds for relief. These claims relate to his

contention that he was unable to access legal material and was forced to accept “pro-

government” appointed counsel, all of which deprived him of his constitutional right to

proceed pro se in his criminal case. He argues that he does not seek to attack his criminal

conviction, but seeks damages for defendants’ infringement of his right to access the

courts. We are not bound by this characterization and must consider the nature of the


                                                2
relief sought. See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973). Claims which involve

his alleged waiver of appointed defense counsel, the ineffectiveness of appointed defense

counsel, and an unlawfully obtained guilty plea all relate to Conklin’s criminal conviction

and cannot be raised in a § 1983 action. Id. at 499 n.14.

       We have carefully considered the district court’s order, all of Conklin’s arguments,

and the record on appeal. We AFFIRM for substantially the same reasons as set forth in

the district court’s order filed January 15, 2003. Conklin is reminded of his obligation to

continue making the appropriate payments toward full satisfaction of his filing fee.

                                          Entered for the Court

                                          Mary Beck Briscoe
                                          Circuit Judge




                                             3